internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-145989-01 date date legend company exchange state x a b c date year x year z q dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction the information in that request and in subsequent correspondence is summarized below company a state x corporation is an accrual_method taxpayer with a taxable_year ending date company has only one class of stock which is widely held and publicly traded on the exchange company is an independent supplier of a which include b and c from its inception in year x through year y company’s principal business was its b business_company had faced increasingly tight competition in the b market and shifted its efforts towards its c business over the past several years plr-145989-01 company has redirected its business strategy to the licensing of its patented b technology and has sharply cut its work force company is currently asserting purported claims against third parties for infringing any one or more of its patents the claims company’s management has determined that it is in the best interests of company and its shareholders to cease all operations pursuant to a plan of complete_liquidation the plan as well as to continue pursuing the claims because of the continuing litigation over the claims it is not possible to liquidate company completely within year from the date the plan is adopted accordingly the following transaction is proposed i company’s board_of directors will adopt the plan that will authorize company to cease the active_conduct of its business operations ii company will transfer dollar_figureq in cash company’s patents and other intellectual_property collectively the trust property to an entity that is intended to qualify as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations the liquidating_trust the trust property will be deemed to be distributed to company’s shareholders and then contributed by them to the liquidating_trust iii company will distribute its remaining assets to its shareholders iv after all of its assets have been distributed according to the plan company will dissolve and abandon its corporate charter in connection with the proposed transaction the taxpayer represents as follows a b no formal or informal plan_of_liquidation has ever been adopted by company except for the present plan which will be adopted as soon as practicable the liquidation of company will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any business or assets of company if persons holding more than percent in value of company stock also hold more than percent in value of the stock of such recipient corporation for purposes of this representation ownership has been determined by application of the constructive_ownership rules of sec_318 of the internal_revenue_code as amended as modified by sec_304 c all assets of company will be distributed in complete_liquidation of company within years from the adoption of the plan_of_liquidation plr-145989-01 d e f g h i j except for consideration that may be distributed to option holders no part of the consideration to be received by any shareholder of company will be received by the shareholder as a creditor employee or in some capacity other than that of a shareholder of company pursuant to the plan company will cease to be a going concern and its activities will be limited to the winding up of its affairs paying its debts and distributing any balance of its assets to its shareholders the status of the liquidation will exist at the time of the first liquidating_distribution and will continue until the final liquidating_distribution is made the fair_market_value of company’s assets will exceed its liabilities on the date of adoption of the plan_of_liquidation and at the time the first liquidating_distribution is made company will not distribute any assets representing earned but unreported income to its shareholders in the liquidation company does maintain a reserve for bad_debts which it adjusts at the end of every quarter the liquidating distributions described in this ruling_request are isolated transactions and are not related to any other past or future transactions the following representations are made with respect to the liquidating_trust k l m n the trust is being organized for the primary purpose of liquidating the assets transferred to it with no objective to continue or engage in the conduct of a business the trustees will be selected by the shareholders of record or by a court of competent jurisdiction due notice will be given to any unlocated shareholders in accordance with local law the trustees will take all necessary steps to ensure that the liquidating_trust will not receive transfers of any listed stocks or securities any readily-marketable assets or any operating_assets of a going business in the event such assets are received the trustees will distribute such assets as soon as practicable plr-145989-01 o p q the liquidating_trust may receive but will not retain cash in excess of a reasonable amount to meet claims and contingent liabilities the trustees will take all necessary steps to ensure that the liquidating_trust will not receive transfers of any unlisted stock of a single issuer that represent sec_80 percent or more of the stock of such issuer and will not receive transfers of any general or limited_partnership interests in the event such assets are received the trustees will distribute such assets as soon as practicable the trustees will make continuing efforts to dispose_of the trust property make timely distributions and not unduly prolong the duration of the liquidating_trust based on the information submitted and on the representations set forth above it is held as follows the actual and deemed distributions by company to its shareholders as described in steps ii and iii of the proposed transaction will be treated as a series of distributions in complete_liquidation of company within the meaning of sec_346 company’s shareholders will recognize gain_or_loss upon the receipt of any property distributed by company in steps ii and iii of the proposed transaction as payment in exchange for their company stock under sec_331 and sec_1001 company will recognize gain_or_loss on the distribution of any property distributed in complete_liquidation as if company’s assets were sold to its shareholders at their fair_market_value pursuant to sec_336 no gain_or_loss will be recognized by company’s shareholders upon the deemed contribution of the trust property to the liquidating_trust under sec_1_1001-2 for federal_income_tax purposes the liquidating_trust will be classified as a liquidating_trust under sec_301_7701-4 no opinion is expressed as to the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer requesting it sec_6110 of plr-145989-01 the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer’s representatives sincerely debra carlisle chief branch office of associate chief_counsel corporate cc
